El Juez Asociado Señor Santana Becerra
emitió la opi-nión del Tribunal.
En 15 de julio de 1948 Héctor Vázquez y su esposa Mary Sánchez radicaron demanda enmendada de daños contra la sociedad en comandita Héctor Sánchez S. en C., y American Surety Co., en la anterior Corte de Distrito de San Juan. En 26 de diciembre de 1950 se dictó sentencia condenando a las demandadas a satisfacer a la sociedad de gananciales constituida por los demandantes $12,360.25, obligada la American Surety hasta $10,000 límite de su póliza; las cos-tas y $2,000 de honorarios de abogado. La Corte concluyó que los daños sufridos por los demandantes fueron consecuen-cia de un accidente de automóvil debido única y exclusiva-mente a la negligencia de un empleado de la sociedad deman-dada Héctor Sánchez S. en C., en el desempeño de su empleo como repartidor de hielo.
La American Surety consignó la suma de $13,962.77 en descargo de su obligación. La codemandada Héctor Sánchez S. en C., apeló (recurso 11,243) y se le desestimó la apelación en 22 de mayo de 1958. Días después compareció Mary Sán-chez al Tribunal de instancia y alegó que había obtenido una sentencia de divorcio en el Estado de Alabama que sancionó un acuerdo con su esposo en que del balance de la sentencia-no satisfecho de $9,397.48 correspondería a ella el 75%. So-licitó del Tribunal que dictara orden dividiendo la sentencia no pagada de modo que $7,048.11 le correspondieran a ella y la diferencia a su ex-marido.
En junio 20,1958 la Sala de San Juan del-Tribunal Superior dispuso que la sentencia fuera enmendada haciendo cons-tar que de la misma tres cuartas partes correspondían a la allí compareciente Mary Sánchez, y que ella podría ejecutar separadamente y a su favor el balance no satisfecho de la sentencia hasta el referido monto. En julio 10 se expidió mandamiento de ejecución de esa parte de la sentencia el cual fue diligenciado negativamente por el alguacil por no encon-*568trar bienes. En julio 22 la demandante pidió que se citara a la demandada para que declarara en cuanto a sus bienes, y en septiembre ,3, 1958 la Sala de instancia ordenó que se registrara sentencia contra el socio Héctor Sánchez y a favor de Mary Sánchez por la cantidad de $7,048.11. Se hizo cons-tar que Héctor Sánchez, como socio gestor de la sociedad de-mandada, había declarado que la sociedad no tenía bienes de clase alguna sobre los que se pudiera realizar embargo. So-licitada la reconsideración, la Sala sentenciadora sostuvo la obligación de Héctor Sánchez de responder con sus bienes per-sonales del pago de la referida sentencia. Para revisar esa resolución expedimos certiorari. 
Sostiene el recurrente que la Sala no podía enmendar la sentencia después de haber sido confirmada [desestimada] por este Tribunal. No nos detendremos en este punto porque no existió enmienda sustantiva de la sentencia que pudiera cambiar el mandato. Siendo la sentencia a favor de la so-ciedad ganancial, la actuación de la Sala de instancia no tuvo otro efecto sino el de hacer constar en los autos del caso la parte que le correspondía a cada cónyuge al liquidarse dicha sociedad en virtud de decreto de divorcio. Tampoco nos de-tendremos ante el planteamiento de que la Sala sentenciadora no podía ordenar que se registrara sentencia a favor de Mary Sánchez y contra el recurrente Héctor Sánchez sin haber sido él demandado, porque aunque se dispuso así, lo que en derecho se resolvió y que constituye el problema aquí en-vuelto fue que no existiendo bienes de la sociedad demandada, la sentencia contra ella podía ejecutarse en bienes personales del socio Héctor Sánchez.
La demanda enmendada alegó que la demandada Héctor Sánchez S. en C., era una sociedad en comandita organizada en enero de 1947 y se dedicaba entre otras cosas a la manufac-tura de hielo bajo el nombre de Puerto Rico Ice, Inc., siendo socio gestor el aquí recurrente Héctor Sánchez y socio coman-ditario Gabriel Espasas. Esa alegación fue admitida de ma-*569ñera expresa en la contestación. En el juramento a un in-terrogatorio, Héctor Sánchez dijo ser comerciante y socio gestor de Héctor Sánchez, S. en C. Ante lo expuesto, y no existiendo otros hechos en los autos que demuestren lo con-trario entendemos, y en esa forma dispondremos de este caso,, que se trataba de una sociedad mercantil.(1)
El art. 104 del Código de Comercio, (ed. 1932) dispone-que todos los socios que formen la compañía colectiva, sean o-no gestores de la misma, estarán obligados personal y solida-riamente, con todos sus bienes, a las resultas de las opera-ciones que se hagan a nombre y por cuenta de la compañía,, bajo la firma de ésta y por persona autorizada para usarla. En cuanto a la compañía en comandita, como la aquí en-vuelta, dispone el art. 125 que todos los socios colectivos, sean o no gestores de la compañía en comandita, quedarán obliga-dos personal y solidariamente a las resultas de las opera-ciones de ésta, en los propios términos y con igual extensión que los de la colectiva, según dispone el art. 104. Esto sig-nifica que los socios colectivos, gestores o no de la compañía en comandita responden también solidariamente con sus bie-nes particulares de las operaciones de la sociedad. Relacio-nado con el problema ante nos está igualmente el art. 156 del propio Código, el cual dispone que los bienes particulares de los socios colectivos que no se incluyeron en el haber de la sociedad al formarse ésta, no podrán ser ejecutados para el pago de las obligaciones contraídas por ella, sino después de haber hecho excusión del haber social.
Se trata aquí de una obligación de la sociedad en sí, éñ virtud de la sentencia que la responsabilizó por culpa extra-*570'contractual a tenor de la responsabilidad en que bajo el art. -1803 del Código Civil incurren por actos de terceras personas slos dueños o directores de un establecimiento o empresa res-pecto de ios perjuicios causados por sus dependientes en el servicio de los ramos en que los tuvieren empleados o con oca-sión de sus funciones.(2) No se trata por lo tanto de una obligación contractual de la sociedad. En torno a este punto .gira fundamentalmente el problema en este caso, o sea si ante este tipo de responsabilidad no contractual puede apli-carse lo dispuesto en el art. 104 del Código de Comercio. Casos como M. Lamadrid & Co. v. Torrens Martorell, 28 D.P.R. 879; (véase, 27 D.P.R. 599), Gregory v. El Tesorero, 24 D.P.R. 94; Acha v. Corte de Distrito, 31 D.P.R. 153; Morales v. González, 35 D.P.R. 777, particularmente el de Lama-drid no prestan ayuda porque no tratan de responsabilidad extracontractual.
Examinando las sentencias del Tribunal Supremo de Es-paña hasta donde nos ha sido posible el examen en relación con los arts, 267 y 352 del Código de Comercio de 1829 y sus •equivalentes el 127 y 237 del de 1885 (arts. 104 y 156 del nuestro de la edición de 1932), no hemos encontrado caso en •que de acuerdo con los hechos se trate de una responsabilidad no contractual de la sociedad.(3) Los tratadistas que hemos tenido la oportunidad de consultar tampoco mencionan, dis-*571cutiendo estos artículos o refiriéndose en general a la respon-sabilidad del socio, al caso de una obligación de la sociedad derivada de culpa aquiliana, si bien, por otra parte, ni en sus exposiciones ni en la jurisprudencia hemos encontrado^-tampoco expresión manifiesta en contrario, al efecto de que-, la responsabilidad del socio bajo el art. 104 como resulta de*, las operaciones, o bajo el art. 156, excluya una responsabili-dad extracontractual de la sociedad como la envuelta en ester caso. Garrigu.es, op. cit. toca muy de pasada el asunto, y tampoco es el problema exacto, al expresar que “ [n] o es con-dición necesaria para que la sociedad quede obligada frente á tercero el empleo de la firma por un socio representante en negocios contractuales.” “El socio representante”, dice, “hace también responsable a la sociedad de sus actos ilícitos (actos derivados de culpa o negligencia, art. 1902 del C.C.), siempre que sean realizados en la esfera de las operaciones-sociales.” Se refiere, como podrá verse, al acto ilícito o ne-gligente del propio socio, que obligaría a la sociedad, pero al-guna relación ello podría tener con el problema ante nos, ya' que la doctrina civil está conteste en que la responsabilidad del director de una empresa (un socio gestor por .ejemplo). por el acto de su dependiente o empleado no es subsidiaria, sino primaria y directa, presumida prima facie por la ley,; bajo el supuesto de la culpa “in eligendo” o “in vigilando”.: Art. 1803 Código Civil, ed. 1930. De esa culpa del socio o director ocurrida en la esfera de las operaciones, aunque ha.:> habido discusión.en contrario, impera el critério, de que res-' ponderá la sociedad. Según aclaramos en el escolio /(2) ante, la responsabilidad de la sociedad en este caso no está; abierta a discusión. 
.. El principio del art. 104 del Código de Comercio que iim-pone la responsabilidad solidaria de todos los socios colectivos" con todos sus bienes por las resultas de. las operaciones socia-, les es’la característica esencial que-por-su-origen e historia'-*572distingue a la sociedad colectiva de otros tipos de asociaciones *o compañías.(4)
Ya las Ordenanzas de Bilbao de 1737, Cap. X, par. XIII(a), contenían el concepto de la responsabilidad ilimi-tada : “Todos los interesados en una Compañía serán obliga-dos a abonar, y llevar a debida execución, a pérdida, o ganan-cia, qualesquiera negocios que cada compañero haga, y execute en nombre de todos con otras personas, y negociantes fuera de ella; saneando cada uno las pérdidas que puedan suceder, hasta en la cantidad del capital, y ganancias en que fue in-teresado, y resultaren del total de la Compañía; entendién-dose, que aquel o aquellos, baxo de cuya firma corriere la Compañía, estarán obligados, demás del fondo, y ganancias que en ella les pertenezcan, con todo el resto de sus bienes, habidos, y por haber, al saneamiento de todas las pérdidas, aunque estos tales, o alguno de ellos entrase sin poner caudal el dicha Compañía.” Códigos Españoles Nueva Recopilación 1851, Tomo XII.
*573El Código de 1829 disponía — art. 267 equivalente al 127 de 1885, (104) — la responsabilidad solidaria de los socios a las resultas de las operaciones hechas a nombre y por cuenta de la sociedad, bajo la firma que ésta tenga adoptada y por persona autorizada para administrar los negocios. El art. 127 español de 1885 intercaló expresamente “con todos sus bienes” cosa que históricamente así era. Benito, op. cit. a la página 234 observa sobre el particular: “Y han de responder los socios personalmente, ilimitadamente y solidariamente de las obligaciones sociales, porque sólo así puede estimarse que la unión de los asociados frente a los terceros es lo suficiente-mente compacta para que el crédito de la compañía alcance el máximum de valor posible en el mercado; ya que ello im-plica la consagración de la fórmula que late en el fondo de todo contrato social de esta clase: uno para todos y todos para uno.” 
*574Atendido el origen y desenvolvimiento histórico de la so-ciedad colectiva, la característica que la hace única en el derecho y la distingue de las demás instituciones, cual es la responsabilidad solidaria e ilimitada de sus miembros, así como la razón también histórica del imperativo económico para tal tipo de responsabilidad frente a tercero; y conside-rando el propio texto de los arts. 104 y 156, en ausencia de disposición expresa en contrario no habría razón para en-tender dicha responsabilidad solidaria e ilimitada del socio como limitada sólo a aquellas obligaciones o deudas de la com-pañía de tipo contractual. El art. 156 (237 español) que según Montellá está mal situado en el Código y encaja mejor al hablar de la responsabilidad de los socios colectivos, ha de considerarse in pari materia con el 104, ya que trata de la manera en que ha de exigírsele al socio, por un tercero, tal responsabilidad. Este artículo obliga los bienes particulares del socio, previa excusión del haber social, al pago de las obli-gaciones contraídas por la sociedad, sin que tampoco distinga entre obligaciones contractuales y no contractuales.
Por otra parte, sabido es que de acuerdo con el art. 1042 del Código Civil, las obligaciones nacen también de la ley, y esta es una obligación que los socios colectivos no pueden eva-dir, ni tienen la libertad de pactar en contrario contra ella en cuanto a tercero se refiere. En sentencia del Tribunal Supremo de España de 27 de diciembre de 1945 se sostiene como principio general que la obligación que impone el art.' 127 del Código de Comercio (104) a los socios que forman la compañía colectiva por las operaciones sociales, es- la misma que la resultante de estas operaciones para la compañía, y negada ésta, ninguna podría exigirse en virtud de dicho ar-tículo, a los socios. A contrario censu, a la luz de este prin-cipio de ser una responsabilidad exigible a la compañía, le sería exigible a los socios.
■ Hemos visto en el caso de autos que existe una responsa-bilidad u obligación de la compañía en virtud de sentencia *575que la condenó a pagar daños y perjuicios. De no descar-garse la sociedad de esa deuda u obligación, que incuestiona-blemente fue resultado de las operaciones sociales, debe responder el recurrente a tenor del art. 104. El hecho de que este artículo sujete dicha responsabilidad a las resultas de las operaciones que se hagan a nombre y por cuenta de la compañía, bajo la firma de ésta y por persona autorizada para hacerlo, no significa, como arguye el recurrente, que sólo es-tén envueltas operaciones contractuales. Esas disposiciones deben interpretarlas también a la luz de lo dispuesto en el art. 105 que sigue, al efecto de que los socios no autorizados debidamente para usar de la firma social no obligarán con sus actos y contratos a la compañía aunque los ejecuten a nombre de ésta y bajo su firma. En vista precisamente de la solidaridad ilimitada en este tipo de sociedades en que to-dos los socios colectivos, intervengan o no en las operaciones responden solidariamente e ilimitadamente, requiere el art. 104 que ello sea así cuando las operaciones sean operaciones sociales y se realicen por aquellos autorizados para la gestión. No es imposible que en las operaciones de la sociedad y en el curso de la gestión se pueda incurrir en responsabilidad ex-tracontractual o aquiliana como ocurrió en este caso. Por otra parte, y aunque el recurrente no fue demandado en el pleito de daños y perjuicios junto con la sociedad, que pudo haberlo sido, él era el único socio gestor, no habiendo inter-vención del otro por ser comanditario, y como tal fue él la persona con la responsabilidad, de haber escogido primero y la de vigilancia después, sobre el empleado que causó el daño en el curso del empleo, con lo cual queda fuera de toda duda ¿1 hecho de que no se tratara propiamente de una operación 'de la sociedad bajo la razón social y por persona autorizada para ello. 
Finalmente, en este caso se cumplió con el requisito de la excusión. Art. 156. De acuerdo con las sentencias es-pañolas, y nuestros propios casos de M. Lamadrid y Morales *576v. González, ante, el recurrente pudo haber sido demandado en su origen conjuntamente con la sociedad, aunque no lo fue. Tampoco había obligación de incluirlo. Está decidido en la doctrina que la responsabilidad del socio en tal situación es una subsidiaria o secundaria a la de la sociedad, y no una responsabilidad en primer lugar. En este caso, si bien el recurrente no fue demandado en un principio, fue oido en cuanto al beneficio de excusión ya que la sociedad fue citada y él mismo aportó la prueba en corte al efecto de que dicha sociedad de la cual él es gestor carecía de bienes. No era ne-cesario que en ese momento se entablara un pleito por sepa-rado contra él por la acreedora. Hemos dicho, Lamadrid y Co., que la posición del socio en tal situación es similar a la de un fiador. Pueden seguirse procedimientos similares a los dispuestos en el procedimiento civil para el caso de tales fiadores.

Por todo lo anteriormente expuesto se anulará el auto de certiorari expedido y quedará en toda su efectividad la reso-lución dictada por la Sala de San Juan del Tribunal Superior en 1J¡. de octubre de 1958 que ordenó la ejecución del re-manente de la sentencia en bienes personales del recurrente.


 Si era una sociedad civil, otras normas entrarían én consideración. Art. 1859 Cod. Civil, (ed. 1930). Los tratadistas españoles aunque acor-des en que en la sociedad civil la responsabilidad délos'socios no es soli-daria y sí mancomunada, discrepan hondamente en cuanto a di los socios, aunque man'eomunadamente, han de responder o no cbn sus bienes particd-lares de las deudas de la sociedad, no expresando nada'el'Código. Santa-maría resume los criterios y Se abanderiza,a uno dé ellos: — pág.'722, Tomó II de sus Comentarios al Código Civil, 1958.


 También se discute en la doctrina latina si el ente jurídico responde directamente de culpa aquiliana, ya que por ser una ficción ha de actuar a través de personas naturales que incurren o no en culpa, aunque en el caso de directores pueda ser “in eligendo” o “in vigilando”. Borrel Macía se refiere a ello en su capítulo titula-do “Responsabilidad de las Personas •Jurídicas y de sus Administradores”, en Responsabilidades Derivadas de Culpa Extracontractual Civil, 2da. ed., 1958, pág. 176. Véase también a 'Garrigues, Tratado' de Derecho Mercantil, 1947, Tomo 1 Vol. I, págs. 568-569. En este caso la sentencia que. condenó a la sociedad como tal •quedó firme y no está abierta a criterio alguno,


 Sentencias de 17 de -die. de 1873; 13 de junio, 1883; 8 de enero, 1881; 15 de nov. de 1898; Resolución de la Dirección Gen. de los Registros de 23 de mayo dé 1808; Sent, de 27 de marzo de 1895; 20 de nov. de 1896; '23 de junio, 1903; 20 de junio de 1883; 27 de nov. -de 1927; 6 de julio de 1912; 27 de die. de 1945.


 El Profesor Rodrigo Uría, Derecho Mercantil, 2a. ed., 1960, nos dice sobre la sociedad colectiva, página 113 y ss., que es la más antigua de las asociaciones mercantiles nacidas en la Edad Media como forma evolutiva de las comunidades hereditarias familiares que continuaban la explotación del comercio paterno y en un principio unió sólo a personas ligadas por vínculos de sangre. En su evolución, aunque admitiendo a extraños, man-tuvo el carácter personalista de confianza mutua, solidaridad y responsa-bilidad ilimitada entre todos sus miembros. La considera como una comu-nidad de trabajo en que, salvo pacto en contrario, todos los socios tienen la facultad de manejar los asuntos. Garrigues, pág. 511, le da igual origen en el seno de las familias de mercaderes que luego se transforma en una unidad de trabajo en que perdura el elemento de la confianza mutua. Dice que unos atribuyen el elemento de responsabilidad solidaria a la indivisión de la herencia en que los hijos respondían de las deudas comerciales de los padres como sucesores de su personalidad; otros a que los socios se com-prometían de mancomún, derivándose la presunción de solidaridad en las deudas; otros del recíproco mandato de los socios o. de la comunidad de la firma. El vínculo familiar original, expresa, se transforma en contractual sin perder la nota peculiar de la relación familiar cuando el negocio se explotaba en común por el padre y por sus hijos, o por hermanos entre sí.
Don Lorenzo Benito, Manual de Derecho Mercantil, Tomo 3, pág.. 227 y ss., sitúa esta sociedad también en la Edad Media como consecuencia del desarrollo comercial de las repúblicas italianas después de Las Cruzadas, y expone . . [P]ero la costumbre mercantil se encarga de ir lenta-*573mente modificando esto; y, por una serie de gradaciones insensibles, se admite que el socio que contrata para la sociedad tiene la representación de cada uno de sus asociados, aunque le íalte la materialidad del apodera-miento, que se supone existente por una ficción. Por otra ficción se admite que el socio que firma poniendo los nombres de todos suple la presencia de éstos, y el contrato tiene la misma fuerza que si lo suscribieran todos per-sonalmente, y así nace la razón social. Y, por último: por otra ficción, se supone existente el pacto de la solidaridad en todo contrato suscrito por el socio que legítimamente emplea la razón social, y surge entonces la compañía colectiva regular tal como ha llegado a las modernas legislaciones mercantiles.”
Gay de Montellá, Tratado Práctico de Sociedades Mercantiles (1948), refiriéndose a la materia, página 102 y ss., le da el mismo origen medieval a la sociedad colectiva en las familias de las grandes ciudades que consa-graban al comercio sus patrimonios hereditarios aún indivisos en que los hermanos herederos continuaban el tráfico paterno bajo el mismo techo, comunidad de casa, que fue el primer signo de la existencia de una socie-dad comercial de responsabilidad ilimitada. Cuando no fueron bastantes las fuerzas económicas familiares, colaboraron parientes y amigos ligados por un contrato social. El recíproco mandato que los socios se concedían para tratar los negocios dio nacimiento a la razón jurídica basada en la garantía solidaria e ilimitada. A tal punto, dice Montellá, son importan-tes ambos elementos, la solidaridad y la ilimitación para caracterizar a la. compañía colectiva, que es suficiente que esta solidaridad exista entre los socios para que haya compañia colectiva, aún cuando no hubiera razón social que la distinguiera. Porque la solidaridad en el pago de las deudas sociales no se da en ninguna otra forma de compañia mercantil ni civil.